DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 5 and Fig. 6 each have instances (2 in Fig. 5 and 1 in Fig. 6) of  “predication” which should be “prediction”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  To be consistent with language used in claim 7, this claim should be amended as follows: “10. The method of claim 4, wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax [is] constraint is that a bit depth information value indicated in the configuration record is set to be equal to a maximum value of bit depth information that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index, among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies.”

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the format rule specifies whether a first element indicative of”, and the claim also recites “whether a track contains a bitstream corresponding to a specific output layer set controls whether a second element indicative of a chroma format of the track and/or a third element indictive of a bit depth information of the track is included in a configuration record of the track which is the narrower statement of the range/limitation”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of moving prosecution forward, the Examiner will interpret the limitation as “wherein the format rule specifies 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The trailing prepositional phrase “among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies” is interpreted by the Examiner to modify “a maximum value of a chroma format”. The Examiner suggests moving the phrase within claim 7 to overcome the ambiguity of the object modified by the prepositional phrase: “among all chroma format values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies”. A suggestion for reconfigured claim 7 follows: “7. The method of claim 4, wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax constraint is that a value of a chroma format indicated in the configuration record is set to be equal to a maximum value of a chroma format that is indicated in a video parameter set and is a maximum format value among all chroma format values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies and applies to an output layer set identified by an output layer set index Appropriate correction is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The trailing prepositional phrase “among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies” is interpreted by the Examiner to modify “a maximum value of bit depth information”. The Examiner suggests moving the phrase within claim 10 to overcome the ambiguity of the object modified by the prepositional phrase: “among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies”. A suggestion for reconfigured claim 10 follows: “10. The method of claim 4, wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax [is] constraint is that a bit depth information value indicated in the configuration record is set to be equal to a maximum value of bit depth information that is indicated in a video parameter set and is a maximum value of bit depth information among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies and applies to an output layer set identified by an output layer set index


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2,4-6, 11-14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Information technology - Coding of audio-visual objects – Part 15: Carriage of network abstraction layer (NAL) unit structured video in the ISO base media file format - Amendment 2: Carriage of VVC and EVC in ISOBMFF, (From IDS: IS0/IEC 14496-15:2019(E) Amendment 2).

Regarding claim 1: IS0/IEC 14496-15:2019(E) Amendment 2 teaches a method of processing visual media data, comprising: 
performing a conversion between visual media data and a visual media file including one or more tracks storing one or more bitstreams of the visual media data according to a format rule [11.6.2 Implicit reconstruction of a VVC bitstream teaches: When reconstructing a bitstream containing a sublayer for which the VCL NAL units have Temporalld greater than 0, all lower sublayers (i.e., those for which the VCL NAL units have smaller Temporalld) within the same layer are also included in the resulting bitstream and the required tracks are selected accordingly.]; 
wherein the format rule specifies [whether] a first element indicative of whether a track contains a bitstream corresponding to a specific output layer set [1.5.3.1.2 Definition for multi-layer bitstream storage teaches: When a VVC bitstream with multiple layers is present in a track, the following extensions/restrictions specified in this subclause apply.] controls whether a second element indicative of a chroma format of the track and/or a third element indictive of a bit depth information of the track is included in a configuration record of the track [Page 8 teaches: Explicit indication is provided in the VVC Decoder Configuration Record about the chroma format and bit depth as well as other important format information used by the WC video elementary stream.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the format rule specifies to include the second element and/or the third element in response to the first element indicating that the track contains the bitstream corresponding to the specific output layer set [Page 15 teaches: When the sample entry name is 'vidl ', the track shall be a VVC indepedent (sic) layer track and shall not contain a 'vopi' sample group. The num _layers_ in_ track in the layer information sample group 'linf' shall is equal to l; and 11.8. 7 Layer information sample group teaches: The list of layers and sublayers that a track carries is signalled in the Layer Information Sample Group (i.e. corresponding to the specific output layer set). Every WC track, including the base track shall carry a 'linf' sample group.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the format rule further specifies a syntax constraint depending on whether a bitstream to which a configuration record applies is a multi-layer bitstream [11.8. 7 Layer information sample group teaches: The list of layers and sublayers that a track carries is signalled in the Layer Information Sample Group. Every WC track, including the base track shall carry a 'linf' sample group.].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the format rule further specifies that, in response to the bitstream not being the multi-layer bitstream [Page 5 teaches: VVC independent layer track: A VVC independent layer track contains samples all belonging to the same layer and this layer is Independent], the syntax constraint is that one or more chroma format values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units included in samples of the visual media file to which a sample entry description of the configuration record applies are equal [11.5.3.1.1 Definition for single-layer bitstream storage teaches: The values for general profile idc, general tier flag, general_sub_profile idc, general_constraint_info, general_level_idc, chroma_format_idc, bit_ depth_ luma_minus_8, and bit_ depth_ chroma_ minus 8 shall be valid for all parameter sets that are activated when the stream described by this record is decoded (referred to as "all the parameter sets"].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the format rule further specifies that a chroma format value indicated in the configuration record is equal to the one or more chroma format values [11.5.3.1.1 Definition for single-layer bitstream storage teaches: The values for general profile idc, general tier flag, general_sub_profile idc, general_constraint_info, general_level_idc, chroma_format_idc, bit_ depth_ luma_minus_8, and bit_ depth_ chroma_ minus 8 shall be valid for all parameter sets that are activated when the stream described by this record is decoded (referred to as "all the parameter sets"].

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the conversion comprises generating the visual media file and storing the one or more bitstreams to the visual media file according to the format rule [11.3.4 Overview of VVC storage with multiple layers teaches: The WC file format allows storage of one or more layers into a track; and The storage of WC bitstreams is supported by structures such as the a) sample entry, b) Operating Points Information ('vopi') sample group, and c) Layer Information ('linf ') sample group.].

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 1.
In addition, IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstreams [11.6.2 Implicit reconstruction of a VVC bitstream teaches: When reconstructing a bitstream containing a sublayer for which the VCL NAL units have Temporalld greater than 0, all lower sublayers (i.e., those for which the VCL NAL units have smaller Temporalld) within the same layer are also included in the resulting bitstream and the required tracks are selected accordingly.].

Regarding claim 13: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 1. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 14: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 2. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 16: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 5. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 5 applies equally to this claim.

Regarding claim 20: the claim is merely a non-transitory computer-readable recording medium storing instructions to carry out the conversion method of claim 1. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches a non-transitory computer-readable recording medium storing instructions [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 1 applies equally to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IS0/IEC 14496-15:2019(E) AMENDMENT 2 in view of Hendry et al., (hereinafter Hendry2, designating Hendry, US 2015/0358640).

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that IS0/IEC 14496-15:2019(E) AMENDMENT 2 explicitly teaches wherein the format rule specifies to omit the second element and/or the third element in response to the first element indicating that the track is allowed not to contain the bitstream corresponding to the specific output layer set.
In a related field of endeavor, Hendry2 teaches wherein the format rule specifies to omit the second element and/or the third element [¶0178 teaches: At block 606, a single bit flag is signaled, indicating that the identified output layer set is only associated with the default partitioning scheme. Because the decoder will be able to understand the default partitioning scheme, no additional bits need to be sent in the bitstream to specify the partitioning scheme.] in response to the first element indicating that the track is allowed not to contain the bitstream corresponding to the specific output layer set [¶0177 teaches an output layer set is identified].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hendry2’s teaching of format rule specifics into IS0/IEC 14496-15:2019(E) AMENDMENT 2’s method of processing visual media data for the benefit, as taught by Hendry2, of video devices that may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing video coding techniques. [Hendry2, Background]

Regarding claim 15: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 3. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 3 applies equally to this claim.


Claim(s) 7-8, 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IS0/IEC 14496-15:2019(E) AMENDMENT 2 in view of Hendry et al., (From IDS: US 2016/0373771).  

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 4. 
However, it does not appear that IS0/IEC 14496-15:2019(E) AMENDMENT 2 explicitly teaches wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax constraint is that a value of a chroma format indicated in the configuration record is set to be equal to a maximum value of a chroma format that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index, among all chroma format values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies.
 In a related field of endeavor, Hendry teaches wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream [¶0112 teaches: At step 602, the process 600 may include processing multi-layer video data], the syntax constraint is that a value of a chroma format indicated in the configuration record is set to be equal to a maximum value of a chroma format that is indicated in a video parameter set [¶0293 teaches: maxChromaFormat specifies the greatest value of the chroma_format indicator as defined by the chroma_ format_idc parameter in ISO/IEC 23008-2 for the stream of the operating point] and applies to an output layer set identified by an output layer set index, among all chroma format values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies [¶0282 teaches: output_layer_set_idx is the index of the output layer set that defines the operating point. The mapping between output_layer_set_idx and the layer_id values shall be the same as specified by the VPS for an output layer set with index output_layer_set_idx.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hendry’s teaching of track design including syntax signals and constraints into IS0/IEC 14496-15:2019(E) AMENDMENT 2’s method of processing visual media data for the benefit, as taught by Hendry, of techniques and systems for generating an output file for multilayer video data, where the output file is generated according to a file format.

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 4. 
However, it does not appear that IS0/IEC 14496-15:2019(E) AMENDMENT 2 explicitly teaches wherein the format rule further specifies, in response to the bitstream not being the multi-layer bitstream, that one or more bit depth information values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units included in samples of the visual media file to which a sample entry description of the configuration record applies are equal.
In a related field of endeavor, Hendry teaches wherein the format rule further specifies, in response to the bitstream not being the multi-layer bitstream [¶0149 teaches: [[2. each layer in its own track;]]], that one or more bit depth information values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units included in samples of the visual media file to which a sample entry description of the configuration record applies are equal [¶0104 teaches: information associated with operation points such as bit rate, frame rate, minimum picture size, maximum picture size, chroma format, bit depth, and so on.].
The motivation to combine is the same as for claim 7. [See teaching above]

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 4. 
However, it does not appear that IS0/IEC 14496-15:2019(E) AMENDMENT 2 explicitly teaches wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax is constraint (sic) that a bit depth information value indicated in the configuration record is set to be equal to a maximum value of bit depth information that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index, among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies.
In a related field of endeavor, Hendry teaches wherein the format rule further specifies that, in response to the bitstream being the multi-layer bitstream, the syntax is constraint (sic) that a bit depth information value indicated in the configuration record is set to be equal to a maximum value of bit depth information that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index [¶0104 teaches: (i.e., LHEVCDecoderConfigurationRecord): (1) a list of profile, tier and level information for the layers included in the operation points; (2) a flag that indicates whether all layers or only the highest layer of the operation point shall be output; and (3) additional information associated with operation points such as bit rate, frame rate, minimum picture size, maximum picture size, chroma format, bit depth, and so on], among all bit depth information values indicated in all video parameter sets for all coded video sequences to which a sample entry description of the configuration record applies.
The motivation to combine is the same as for claim 7. [See teaching above]

Regarding claim 17: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 7. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 7 applies equally to this claim.

Regarding claim 18: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 8. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 8 applies equally to this claim.

Regarding claim 19: the claim is merely an apparatus of processing visual media data by using the conversion method of claim 10. IS0/IEC 14496-15:2019(E) AMENDMENT 2 teaches an apparatus [many features for the systems that use it, 11.3.1 Scope]. Therefore, the rejection of claim 10 applies equally to this claim.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485